DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 08/02/2021 have been approved. The double patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (US PGPub 2012/0327042) in view of Tsao et al. (US PGPub 2015/0009155). 

1)	Regarding claim 1, Harley discloses a method, executed by a touch sensing system including a stylus (fig. 9, stylus 910) and a touch-sensing device (fig. 9, touch panel 920), the method comprising:
receiving a signal ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth), wherein the first electrodes are oriented along a first 
determining, by the processor of the stylus ([0063], the calculation can be done on the stylus processor with the panel transmitting its sensor reading to the stylus), information about tilt of the stylus ([0063], the processor calculating the orientation of the stylus based on two transmitted orientations); and
determining a tilt of the stylus along the second axis ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth) by comparing the determined tilt information at the first point in time and at the second point in time ([0063], the processor calculating the orientation of the stylus based on two transmitted orientations).
However Harley does not disclose receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time; determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time; receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time; determining, by the processor of the stylus a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time; and wherein the tilt information is signal strength at two or more of the plurality of receivers.
In a similar field of endeavor of stylus input devices, Tsao discloses receiving, at each of a plurality of receivers of the stylus, a signal from one of first electrodes of the touch-sensing device at a first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns); determining, by a processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution); receiving, at each of the plurality of receivers of the stylus, a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns); determining, by the processor of the stylus a In addition, the relative angle .theta. may also be obtained according to the sensors disposed in …the stylus 11). 
While embodiment in Fig. 9 of Harley teaches determining the orientation/tilt of the stylus using orientation sensor 919 at the stylus and transmitting the result to the touch panel device, in another embodiment of Harley, [0028] & [0032] disclose that stylus orientation/tilt can be detected using capacitive sensing, through signals that are received by reception electrodes on the stylus in which the emitting electrodes on the touch display device comprise first electrodes (row conductive lines 101) in a first axis and arrayed along a second axis (conductive lines 101 are distributed/spread along the direction of column conductive line 102) for detecting stylus tilt according to Fig. 1 & [0034], with [0050] showing how the process works, whereby Tsao shows a known stylus position/orientation sensing with more explicit teaching of using receivers receiving signals in determining stylus position/orientation applicable to Harley, therefore it would have been for one of ordinary skill in the art to modify Harley with Tsao. 

2)	Regarding claim 2, Harley does not disclose comprising: receiving, at each of the plurality of receivers of the stylus, a signal from one of second electrodes of the touch-sensing device at a third point in time, wherein the second electrodes are oriented along the second axis and are arrayed along the first axis of the touch-sensing device; determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the third point in time; receiving, at each of the plurality of receivers of the stylus, a signal from another one of the second electrodes of the touch-sensing device at a fourth point in time after the third point in time; determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the fourth point in 
In a similar field of endeavor of stylus input devices, Tsao discloses receiving, at each of the plurality of receivers of the stylus, a signal from one of second electrodes of the touch-sensing device at a third point in time, wherein the second electrodes are oriented along the second axis and are arrayed along the first axis of the touch-sensing device (fig. 2, step S202);
determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the third point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns);
receiving, at each of the plurality of receivers of the stylus, a signal from another one of the second electrodes of the touch-sensing device at a fourth point in time after the third point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution);
determining, by the processor of the stylus, a signal strength of the signal at each of the plurality of receivers of the stylus at the fourth point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns,); and
determining a tilt of the stylus along the first axis by comparing the determined signal strength at two or more of the plurality of receivers at the third point in time and at the fourth point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the orientation sensor of Harley by specifically providing transmitter-receiver pairs as taught by Tsao, for the purpose of selecting known alternative technology to determine tilt of a stylus relative to a touch device and by modifying the transmitter-receiver pairs so the transmitter is at the touch-sensing device and the receiver is on the stylus as known alternatives rearrange the parts. 


	 
4)	Regarding claim 4, Harley further discloses wherein a tip of the stylus is located between the one of the first electrodes and the another one of the first electrodes along the second axis (fig. 1, column conductive line 102).
	
5)	Regarding claim 5, Harley further discloses comprising:
transmitting, from a transmitter of the stylus to the touch-sensing device, a signal indicative of the determined tilt of the stylus ([0063], the stylus can then transmit its calculated orientation back to the panel processor, the touch sensitive device processor, or the host device processor).

6)	Regarding claim 6, Harley further discloses wherein the plurality of receivers are arranged adjacent to a tip of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).
Therefore it would have been obvious to modify the embodiment of Harley to include the receivers arranged adjacent to the tip as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

7)	Regarding claim 7, Harley further discloses wherein the plurality of receivers are arranged to surround a tip of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).
Therefore it would have been obvious to modify the embodiment of Harley to include the receivers to surround the tip as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

8)	Regarding claim 8, Harley discloses a stylus (fig. 9, stylus 910) configured to communicate with a touch-sensing device (fig. 9, touch panel 920), the stylus comprising:

a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus (fig. 11, strip electrodes 1116-A to 1116-C)
wherein the first electrodes are oriented along a first axis and are arrayed along a second axis different from the first axis of the touch-sensing device (fig. 1); and
a processor ([0063], the calculation can be done on the stylus processor with the panel transmitting its sensor reading to the stylus), which is coupled to the transmitter to control transmission of the signal therefrom, and which is coupled to the plurality of receivers to control reception of signals at the plurality of receivers, respectively ([0062], stylus 910 can include orientation sensor 919 for detecting the stylus orientation relative to a reference, e.g., the earth).
Therefore it would have been obvious to modify the embodiment of Harley to include the transmitter at the tip of the stylus as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 
Harley does not disclose a plurality of receivers arranged adjacent to but away from the tip of the stylus to surround an axis of the stylus, wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device. 
In a similar field of endeavor of stylus input devices, Tsao discloses wherein each of the plurality of receivers, in operation, receives a signal from first electrodes of the touch-sensing device ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution).
While embodiment in Fig. 9 of Harley teaches determining the orientation/tilt of the stylus using orientation sensor 919 at the stylus and transmitting the result to the touch panel device, in another embodiment of Harley, [0028] & [0032] disclose that stylus orientation/tilt can be detected using capacitive sensing, through signals that are received by reception electrodes on the stylus in which the emitting electrodes on the touch display device comprise first electrodes (row conductive lines 101) in a first axis and arrayed along a second axis (conductive lines 101 are distributed/spread along the direction 
Harley does not disclose wherein each of the plurality of receivers, in operation, receives a signal from one of the first electrodes of the touch-sensing device at a first point in time, and receives a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time; and wherein the processor, in operation, determines a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time, determines a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time, and determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the first point in time and at the second point in time.
In a similar field of endeavor of stylus input devices, Tsao discloses wherein each of the plurality of receivers, in operation,
receives a signal from one of the first electrodes of the touch-sensing device at a first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns), and
receives a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time ([0038], the touch screen 12 includes a plurality of capacitive touch detecting components arranged in rows and columns); and
wherein the processor, in operation,
determines a signal strength of the signal at each of the plurality of receivers of the stylus at the first point in time ([0039], the relative angle between the pointing direction of the stylus 11 and the normal direction of the touch screen 12 may be determined also through the capacitance distribution),
determines a signal strength of the signal at each of the plurality of receivers of the stylus at the second point in time ([0039], the relative angle between the pointing direction of the stylus 
determines a tilt of the stylus along the second axis by comparing the determined signal strength at two or more of the plurality of receivers at the first point in time and at the second point in time ([0037], regarding the relative angle .theta. of the point direction of the stylus 11 with respect to the normal direction of the touch screen 12, the relative angle .theta. may be obtained through the values sensed by the touch detecting components disposed in the touch screen 12. In addition, the relative angle .theta. may also be obtained according to the sensors disposed in the electronic device 10 or the stylus 11).
Therefore it would have been obvious to one of ordinary skill in the art to modify the orientation sensor of Harley by specifically providing transmitter-receiver pairs as taught by Tsao, for the purpose of selecting known alternative technology to determine tilt of a stylus relative to a touch device and by modifying the transmitter-receiver pairs so the transmitter is at the touch-sensing device and the receiver is on the stylus as known alternatives rearrange the parts. 

11)	Regarding claim 11, Harley further discloses wherein the transmitter, in operation, transmits the signal indicative of the determined tilt of the stylus ([0063], the stylus can then transmit its calculated orientation back to the panel processor, the touch sensitive device processor, or the host device processor).

12)	Regarding claim 12, Harley further discloses wherein the plurality of receivers surrounding the axis of the stylus form an opening through which the transmitter protrudes (fig. 11, tip electrode 1114).
Therefore it would have been obvious to modify the embodiment of Harley to include an opening through which the transmitter protrudes as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 


Therefore it would have been obvious to modify the embodiment of Harley to include the transmitter as the tip of the stylus as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

14)	Regarding claim 14, Harley further discloses wherein the plurality of receivers are arranged in a tapering collar shape around the axis of the stylus (fig. 11, strip electrodes 1116-A to 1116-C).
Therefore it would have been obvious to modify the embodiment of Harley to include the tapering collar shape as taught by further embodiments of Harley based on rearrangement of parts within the stylus device to improve transmission between a stylus and a touch device. 

15)	Regarding claim 15, Harley discloses a touch sensing system (fig. 9, system 900), comprising:
a touch-sensing device (fig. 9, touch panel 920) including first electrodes oriented along a first axis (fig. 1, row conductive line 101) and arrayed along a second axis different from the first axis of the touch-sensing device (fig. 1, column conductive line 102); and
the stylus as disclosed in claim 8 which is interpreted and rejected based on similar reasoning. 

16)	Claims 18-20 are within the scope of claims 11-12 and 14 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Amendments
After Examiner has spent unnecessary additional time in determining what is changed in currently amended claims 8 and 15, Examiner reminds Applicant of proper formatting, including underlining and strikethrough, when filing claim amendments. 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 8 and 15, Applicants argue “Tsao is silent as to its sensors being configured to ‘receive…a signal from one of the first electrodes of the touch-sensing device at a first point in time’ and to ‘receive…a signal from another one of the first electrodes of the touch-sensing device at a second point in time after the first point in time’” (page 9, paragraph 1). Examiner respectfully disagrees. Examiner maintains the combination of Harley and Tsao discloses a) receiving a signal from one of the first electrodes of the touch-sensing device and b) receiving the signal at a first point in time and receiving a signal at a second point in time after the first point in time. Regarding argument a), Harley teaches in fig. 9, a stylus 910 which can include an orientation sensor 919. Additionally, in another embodiment Harley, [0028] and [0032], discloses the stylus orientation/tilt can be detected using capacitive sensing, through signals that are received by reception electrodes on the stylus in which the emitting electrodes on the touch display device comprise first electrodes (row conductive lines 101) in a first axis and arrayed along a second axis (column conductive lines 102) for detecting stylus tilt. At [0034], Harley discloses “the stylus 110 can act as a sensing element capacitively coupled with a proximate conductive row 101 or column 102 of the touch panel 120 that has been stimulated by a stimulation signal. The stylus 110 can then output signals representative of the coupling charge to the sensing circuitry”. Therefore, Harley teaches the stylus capable of receiving a signal. Regarding argument b), the combination of Harley and Tsao discloses receiving a signal at a first point in time and receiving a signal at a second point in time after the first point in time. Harley teaches the stylus capable of receiving a signal from the touch-sensing device, and this is not intended to occur on only one occasion and be done with forever, but rather that one skilled in the art would have understood that the stylus of Harley would receive multiple signals over time at multiple different time instances for detection. Additionally, Tsao discloses at [0037], the relative angle theta may also be obtained according to the sensors disposed in…the stylus 11. Figs 4A-D and fig. 5 of Tsao teach that the signals would be received multiple times over multiple periods of time, especially since step S5032 involves a determination which repeats. Therefore the combination of Harley and Tsao teaches the limitations of claims 1, 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693